DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of US Application no. 16/889,541, now US Patent no. 10,813,565, filed 1 June 2020, which is a continuation of US Application no. 16/422,224, now US Patent no. 10,667,712, filed 24 May 2019, which is a continuation of US Application no. 16/160,173, now US Patent no. 10,299,691, filed 15 October 2018, which is a continuation of US Application no. 15/966,258, now US Patent no. 10,098,559, filed 30 April 2019, which is a continuation of US Application no. 15/463,944, now US Patent no. 9,955,887, filed 20 March 2017, which is a continuation of US Application no. 14/929,121, now US Patent no. 9,597,004, filed 30 October 2015, which claims the benefit of domestic priority from US Provisional Application no. 62/073,910, filed 31 October 2014.

Response to Amendment
The preliminary amendment filed 5 April 2021 has been acknowledged.  Claims 21-40 are pending, wherein claims 21-40 are new.

Information Disclosure Statement
The information disclosure statements filed 5 April 2021 (2) have been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,299,691 in view of commonly owned application to Bahney et al. (US Application no. 14/162,656 printed as US Publication no. 2014/0206977). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘691 patent claims in view of the ‘656 application renders the claims of the present invention obvious since the combination of the ‘691 and ‘656 provide all the necessary features of the present invention.  For instance, claim 1 of the ‘691 patent recites method steps that pertain to applying a wearable patch to the skin of a mammal comprising a rigid housing with a hardware processor mounted on the wearable patch as recited in present claim 21.  The method of using the wearable patch of ‘691 further includes the steps for wirelessly transmitting cardiac signals to a computing system, analyzing the cardiac signals to infer a likelihood of a cardiac arrhythmia originating in the past, and after a period of wear, detaching the patch from the mammal, removing the hardware processor included with the rigid housing from the wearable patch (considered to comprise a first adhesive assembly), inserting (considered an obvious variant of mounting) the rigid housing to a second adhesive assembly and applying the second adhesive assembly to the skin of the mammal.  Here ‘691 substantially recites the claims of the present invention, however does not teach that the first adhesive assembly is a flexible substrate with a plurality of electrodes electrically connected to the rigid assembly or hardware processor by an electrode trace.  The ‘656 is cited because it fully recites these limitations regarding the flexible substrate comprising electrodes and electrical traces within its claim 1.  The present claims appear to be directed to a particular subcombination of these previously claimed features, directed to different elements of the wearable patch.  Therefore the present claims are considered obvious and not patentably distinct since they are considered to comprise the combination of features previously recited in the ‘691 patent in view of the ‘656 application.
	Similar consideration is applied to present claim 31 in view of claim 1 of the ‘691 patent in view of claim 1 of the ‘656 application, and in view of claim 12 of ‘691 in view of claim 17 of ‘656.
	The present dependent claims 22-30 and 32-40 are found to have similar overlap in features with claims 2-11 and 13-20 of the ‘691 patent.  
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,667,712 in view of commonly owned application to Bahney et al. (US Application no. 14/162,656 printed as US Publication no. 2014/0206977).  Similar reasoning applies in view of the present claims and the ‘712 patent in view of the ‘656 application.  The present claims appear to be directed to a particular subcombination of these previously claimed features of the ‘712 patent combined with the ‘656 application.  Therefore the present claims are considered obvious and not patentably distinct since they are considered to comprise the combination of features previously recited in the ‘712 patent in view of the ‘656 application.
 	Similar consideration is applied to present claim 31 in view of claim 1 of the ‘712 patent in view of claim 1 of the ‘656 application, and in view of claims 8 and 14 of ‘712 in view of claim 17 of ‘656.
	The present dependent claims 22-30 and 32-40 are found to have similar overlap in features with claims 2-7, 9-13, and 15-20 of the ‘712 patent.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        12 July 2022